Citation Nr: 0328512	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  95-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes at L4-S1, claimed as secondary to service-connected 
residuals of compression fractures to T11-L1.  

2.  Entitlement to a disability rating greater than 20 
percent for residuals of compression fractures to T11-L1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1955 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and April 1997 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The Board previously issued a decision on this matter in June 
1998, denying both issues on appeal.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a June 2001 Order, the Court vacated the 
Board decision and remanded the case to the Board for 
readjudication.  By letter dated in November 2001, the Board 
advised the veteran that he had additional time in which to 
supplement the evidence and argument before the Board.  The 
veteran's responses have been associated with the claims 
folder.  

In April 2002, the Board remanded the matter to the RO so 
that a Travel Board hearing, requested by the veteran, could 
be scheduled.  The veteran testified before the undersigned 
during a Travel Board hearing held in July 2002.  A 
transcript of that hearing, along with a copy of the 
transcript with corrections made by the veteran, has been 
associated with the claims folder.   


REMAND

Initially, the Board observes that, pursuant to authority 
granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook development on both 
issues on appeal following remand from the Court.  
Specifically, VA medical treatment records were secured and 
the veteran underwent a physical examination, which is 
discussed in more detail below.  However, following 
completion of development but before the case came before the 
Board for final appellate review, the U.S. Court of Appeals 
for the Federal Circuit (Court of Appeals) invalidated 38 
C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 
(West 2002).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  The Board 
also notes that the veteran has submitted additional evidence 
on his own, for which he has specifically requested RO 
consideration prior to any BVA review of the evidence on 
appeal.  A remand is required in order to accomplish RO 
consideration.

The Court's June 2001 Order vacated the June 1998 Board 
decision and remanded the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  This law 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003). 

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.  Review of the claims folder fails 
to reveal notice from the RO to the veteran that complies 
with VCAA requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans, 
supra (invalidating 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
permitted the Board to provide VCAA notice).  

On a related matter, the Board notes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), Court of Appeals 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court of 
Appeals found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, when providing the veteran with notice 
as required by the VCAA, the RO must explain to the veteran 
that a full year is allowed to respond to a VCAA notice.

With respect to the duty to assist, the VCAA specifies that, 
in the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  In addition, the duty 
to assist includes providing a new examination when the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993). 

As part of the development requested by the Board, the 
veteran was to be scheduled for a fee-basis examination to 
determine the etiology of the degenerative changes at L4-S1 
and the current severity of the service-connected residuals 
of compression fractures at T11-L1.  The examination was to 
be conducted by an orthopedist and to include review of the 
claims folder.  Correspondence in the claims folder indicates 
that the medical service that contracts with VA to provide 
medical examinations refused to provide an examination in 
this case.  Review of the claims folder reveals no 
explanation.  The RO then permitted the veteran to secure an 
examination from a physician of his choosing.  The RO 
subsequently received a report of examination from D. 
Mattson, DC, a private chiropractor, which does not include 
review of the claims folder.  The Board finds that this 
examination is inadequate to satisfy the Board's request and 
does not provide sufficient medical evidence for the Board to 
make a decision on the claim.  On remand, a new examination 
should be secured.   

Finally, the Board notes that, during the pendency of this 
appeal, VA amended that rating criteria for disabilities of 
the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments 
establish a general rating formula for diseases and injuries 
of the spine, based primarily on extent of limitation or loss 
of motion.  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  On remand, the RO 
must consider the applicability of these new rating criteria.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate his claims for service 
connection for degenerative changes at 
L4-S1, claimed as secondary to service-
connected residuals of compression 
fractures to T11-L1 and for a disability 
rating greater than 20 percent for 
residuals of compression fractures to 
T11-L1, and of information or evidence 
the veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  It should allow 
the applicable period of time for 
response. 

In addition, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to be scheduled for a fee-basis 
examination by an orthopedic physician.  
The claims folder must be made available 
to the physician for review and the 
examination must state whether such 
review was accomplished.  The examination 
should include range of motion studies 
and any other test or study deemed 
necessary by the examiner.  If this 
examination is not accomplished as 
requested, documentation explaining the 
attempts to secure the examination and 
the reason for failure to do so must be 
included in the claims folder.  

The examination should address the 
following matters:

	a) The nature and severity of 
disability from residuals of compression 
fractures of T11-L1.  The examiner is 
asked to identify and describe any 
current associated symptomatology, 
including any functional loss associated 
with the residuals of compression 
fractures of T11-L1 due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

	b) The nature and etiology of 
degenerative changes at L4-S1.  The 
physician should perform a review of the 
claims folder, with attention directed to 
the reports of VA examinations in April 
1996 and March 1997 (Volume 1 of the 
claims folder), the April 1995 report 
from a Dr. Hubbard (Volume 1), the 
January 1998 VA doctor statement (Volume 
1), the January 2002 report of 
examination from Dr. Mattson (Volume 3), 
and the report of examination by Dr. 
Mattson dated in September 2003 (Volume 
4).  Based on examination and review of 
the claims folder, the physician is asked 
to offer an opinion as to whether it is 
at least as likely as not that the 
degenerative changes at L4-S1 are 
proximately due to or the result of, or 
are aggravated by, the veteran's service-
connected residuals of compression 
fractures of T11-L1.  The opinion 
provided should include a complete 
explanation.        

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence of 
record and all potentially applicable VA 
laws and regulations.  If the disposition 
of either issue remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the outcome of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


